Citation Nr: 1740742	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  08-26 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for neurological involvement of the lower extremities, to include as secondary to degenerative changes and bulging annulus of the lumbar spine.  

2.  Entitlement to an initial rating in excess of 20 percent for degenerative changes and bulging annulus of the lumbar spine (low back disability) prior to May 11, 2009, and a rating in excess of 40 percent from that date.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to January 1954.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2010 and October 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, Puerto Rico.  This matter was last before the Board in December 2016, whereupon it was remanded to the RO, via the Appeals Management Center (AMC) located in Washington, D.C., for further development.  After the issuance of a January 2017 supplemental statement of the case that continued the denial of each of the claims, the case was returned to the Board for its adjudication.  

In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Clemons, 23 Vet. App. at 5.  The Board notes that in the November 2010 rating decision the RO denied the Veteran's claim for bilateral lower extremity radiculopathy.  That characterization has been preserved on appeal.  However, in reviewing the veteran's initial April 2010 claim, the Board notes that the Veteran only requested service connection for restriction of the movement of his bilateral legs, and never specified that the condition he was seeking service connection for was radiculopathy.  Therefore, in light of the Court's decision in Clemons, the Board has re-characterized the issue on appeal as entitlement to service connection for neurological involvement of the lower extremities, to include as secondary to degenerative changes and bulging annulus of the lumbar spine. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the most recent VA examination dated in March 2015, an electromyogram (EMG) study showed evidence of moderately severe sensory motor, axonal and demyelinating peripheral neuropathy.  There was no evidence of lumbosacral radiculopathy; therefore, the March 2015 VA examiner declined to offer an opinion as to the etiology of the Veteran's' claimed lumbosacral radiculopathy.  

In its December 2016 remand, the Board directed the March 2015 examiner to issue an addendum opinion as to whether the diagnosed peripheral neuropathy was secondary to the service-connected low back disability.  The examiner was specifically directed to consider a May 2001 EMG study which showed sensorimotor L5, S1 radiculopathy and the June 1968 diagnosis of left lower extremity radiculopathy.  

The March 2015 examiner issued a January 2017 addendum opinion finding that it was less likely than not that the Veteran's peripheral neuropathy was caused by the Veteran's service-connected low back disability.  In support thereof, the examiner noted that medical literature does not support the determination that low back arthritis and degenerative disease results in peripheral neuropathy.  Furthermore, the examiner discussed that the peripheral neuropathy was diagnosed several years after service.  

To begin, the Board finds that the January 2017 addendum opinion is inadequate as the examiner failed to provide an opinion as to whether the diagnosed peripheral neuropathy was aggravated beyond its normal progression by a service-connected disability.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with the remand order).  Moreover, as the Board has recharacterized the Veteran's claim as one of neurological involvement of the lower extremities, to include as secondary to degenerative changes and bulging annulus of the lumbar spine, it is necessary to also remand this matter for an addendum opinion for the specific issue of whether the currently diagnosed peripheral neuropathy is directly related to service.  This is in addition to an addendum opinion as to whether the peripheral neuropathy was permanently aggravated beyond its natural progression by a service-connected disability.   

As detailed in the prior December 2016 remand, the Board finds that the initial increased rating claim for low back disability and the claim of entitlement to TDIU are both inextricably intertwined with the Veteran's service connection claim for neurological impairment.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the March 2015 VA examiner for an addendum opinion.  If that examiner is not available, the examination should be completed by another qualified physician. The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any symptoms of lower extremity neurological involvement. 

The examiner is asked to first provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) lumbosacral peripheral neuropathy, or any other neurological disorder of the lower extremities, is related to the Veteran's active service.  In providing this opinion, the examiner must consider, and discuss as necessary, the May 2001 EMG study which showed a diagnosis of L5-S1 radiculopathy and the June 1968 diagnosis of left lower extremity radiculopathy.  

Next, the examiner must opine whether it is at least as likely as not (50 percent probability or greater) that any lower extremity neurological disorder, to include peripheral neuropathy, is proximately due to, or aggravated by, a service-connected disability.  The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.  If the opinion is that a service-connected disability aggravated a lower extremity neurological disorder, the examiner should specify, so far as possible, the degree of disability resulting from such aggravation.  All opinions must be supported by a rationale in a typewritten report.  

2.  Thereafter, readjudicate the Veteran's three claims.  If the determination of any of these claims remains adverse to the Veteran, furnish him and his representative with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




